Notice of Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
Claim 1, in line 1, “data-plate” has been changed to -- data-plane --
Claim 21, in line 6, “IP-address” has been changed to -- internet protocol-address (IP-address) --; in lines 9-10, “internet protocol-address (IP-address)” has been changed to -- IP-address --
Authorization for this examiner’s amendment was given in an interview with attorney of record Eric C. Arnell (Reg. No. 71,409) on 03/07/2022.
Allowable Subject Matter
Claims 1-2, 5-15, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method for operating a network with data-plane and control-plane network functions, the method steps comprising: offloading a group of subscription contexts of a first data plane function and associated data-plane traffic to a second data plane function based on traffic load and runtime.
	Applicant’s independent claims recite that in response to a detected overload of the first data plane function, a group of multiple subscription contexts of the first data plane function and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Leung et al. (US 2012/0082161 A1) discloses data traffic offloading at a router.
	Sharma et al. (US 2013/0163594 A1) discloses redirecting/offloading data plane packets to a service path.
	Sridhar et al. (US 2011/0252477 A1) discloses offloading traffic of users to a second site.
	Salot et al. (US 2014/0022900 A1) discloses offloading subscriber data traffic to a complementary network.
	Van Phan et al. (US 2015/0181491 A1) discloses offloading user plane traffic and a corresponding radio bearer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461